Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1st, 2022 has been entered.
 
Response to Arguments
	Applicant submitted Request for Continued Examination filed March 2nd, 2022. Remarks filed February 1st, 2022 in an After Final Consideration Program 2.0 are the most recent and are addressed below. Applicant also submitted Claims in addition to the After Final Consideration Program 2.0. In the claims filed February 1st, 2022, Applicant amended claims 1, 8, 13, and 15, which are also addressed in the Office Action below.
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find prior art to read on the amended claim language as a whole in view of Applicant’s Remarks. The closest prior art was presented in the previous Final Rejection and Knoeppel (US Publication No. 20180142922), which teaches a similar water heater device that calculates and compares a rate of change to a predetermined threshold. Although Knoeppel also teaches a computer that would operate constantly, which would read on “throughout the time fluid is flowing through a fluid inlet,” Knoeppel does not expressly teach the entirety of “compare the change rate to a predetermined threshold setting at a predetermined interval throughout the time fluid is flowing through a fluid inlet, wherein the predetermined interval is no greater than 10 seconds” in relation to the rest of the claim language. Additionally, the prior art found teaches that flow sensors, temperature sensors, rates of change, decreasing/increasing heat output due to comparisons of calculated valves, delays, and controlling to rates of change are common in the art. Although Examiner is able to find prior art that teaches why one of ordinary skill would want to control varying heat output levels of a water heater as a function of a rate of change and prior art teaching that sensors may operate at predetermined intervals, Examiner is unable to find prior art and/or reasonable motivation to combine prior art that teaches the comparison of the rate of change occurs at a predetermined interval in the context of the claim as a whole.
Subsequently, dependent claims 2 to 4, 6, 7 and 21 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find prior art to read on the amended claim language as a whole for similar reasons as stated above.
Subsequently, dependent claims 10 to 14 and 22 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find prior art to read on the amended claim language as a whole for similar reasons as stated above.
Subsequently, dependent claims 16 to 20 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US Patent No. 8757509) teaches boiler control methods.
	Deivasigamani (US Publication No. 20110041781) teaches a coil tube heat exchanger for a tankless hot water system.
	Jackson (US Patent No. 5442157) teaches a electronic temperature controller for water heaters.
Eckel (US Patent No. 6798341) teaches a network based multiple sensor and control device with temperature sensing and control.
Chaudhry (US Publication No. 20190024908) teaches water heaters with real-time hot water supply determination.
Paine (US Publication No. 20100004786) teaches a control system for modulating water heater. 
Pouchak (US Patent No. 6694927) teaches a cold water draw bypass valve and variable firing boiler control. 
Paine (US Patent No. 8371252) teaches a control system for a boiler assembly. 
Cohen (US Patent No. 4852524) teaches a gas fired water heater.
Hollander (US Patent No. 6445880) teaches a water heating system with automatic temperature control. 
Fujii (US Patent No. 3828737) teaches a control system for once-through boilers.
Stern (US Patent No. 4064698) teaches a boiler control having a heating value computer and providing improved operation with fuels having variable heating values.
Seitz (US Patent No. 5866880) teaches a fluid heater with improved heating elements controller. 
Kulkarni (US Patent No. 9651955) teaches controllers and methods of control of water heaters.
Farris (US Patent No. 9310813) teaches a water heater appliance and a method for operating the same. 
Cook (US Publication No. 20130081581) teaches a burner control. 
Yokohata (US Publication No. 20120221259) teaches a flow rate measurement device. 
	Elliot (Foreign Patent WO2007109829A1) teaches a dual heater, on demand water heating unit.
	Chaudhry (US Publication No. 20140241708) teaches electronic control system for electric water heater.
Shimada (US Publication No. 20160047558) teaches a hot water supply and heating system.
Wolter (US Patent No. 4550689) teaches a gas instantaneous water heater.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762